UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 27, 2011(April 26, 2011) ANCHOR FUNDING SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 0-52589 20-5456087 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 10801 Johnston Road, Suite 210 Charlotte, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (866) 789-3863 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into Material Definitive Agreement. On April 26, 2011, the Board of Directors approved and Anchor Funding Services, Inc. ("Anchor") entered into a Promissory Note for up to $2 million from MGM Funding, LLC. Morry F. Rubin is the managing member of MGM, George Rubin, a director, is also one of two other members. The money to be borrowed under the note is subordinate to Anchor’s accounts receivable credit facility with a senior lender, which requires funds employed to be no less than $5,000,000 before Anchor may borrow funds from MGM. The Promissory Note is to assist Anchor in providing factoring and purchase order funding facilities to some of its clients and it replaces an earlier agreement between the parties. This facility will supplement Anchor's $7 Million (which is expandable to $9 Million) credit line with a senior lender. When Anchor typically has significant invoice purchase requests from clients, MGM periodically makes loans to Anchor Funding Services, LLC.Anchor does not receive same day availability of funds from its senior lender for its daily client invoice purchases requiring it to use its own capital and MGM to meet client demand. The MGM Promissory Note is a demand note payable together with interest at the rate of 11% per annum.If mutually agreed upon in writing by Anchor and MGM, and Anchor's purchase order fundings exceed $1 Million, then interest may accrue on the portion of the unpaid balance of this Note that is funding purchase order advances that are in excess of $1 Million at a rate equal to twenty percent (20.0%) per annum. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitDescription Promissory Note dated April 26, 2011 between Anchor Funding Services, Inc. and MGM Funding, LLC * * Filed herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANCHOR FUNDING SERVICES, INC., a Delaware corporation April 27, 2011 By: /s/Brad Bernstein Brad Bernstein, President and Chief Financial Officer
